16 So.3d 171 (2009)
Clifford HOPKINS a/k/a Ricky Davis, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-2121.
District Court of Appeal of Florida, Fifth District.
July 24, 2009.
Rehearing Denied August 31, 2009.
Clifford L. Hopkins, Florida City, pro se.
No Appearance for Respondent.
PER CURIAM.
Petitioner filed a petition for writ of certiorari seeking review of an order denying an original petition for writ of habeas corpus. The Court has elected to treat this certiorari petition as a direct appeal and the petition as Petitioner's initial brief. Having considered Petitioner's initial brief, the order of the trial court is summarily *172 affirmed. See Florida Rule of Appellate Procedure 9.315.
AFFIRMED.
GRIFFIN, PALMER and EVANDER, JJ., concur.